t c memo united_states tax_court aileen yat muk lam and shaoping chang petitioners v commissioner of internal revenue respondent docket no filed date r determined tax deficiencies and accuracy-related_penalties pursuant to sec_6662 i r c for ps’ and tax years the parties stipulated ps’ deficiencies for and held ps are liable for sec_6662 i r c accuracy-related_penalties for and aileen yat muk lam and shaoping chang pro sese nathan c johnston for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of deficiencies after concessions the sole issue left for decision is whether petitioners are liable for sec_6662 a accuracy-related_penalties for tax years and of dollar_figure and dollar_figure respectively findings_of_fact some of the facts have been stipulated and the stipulations with accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in california during and aileen yat muk lam ms lam operated a real_estate business and reported its income and expenses on schedule c profit or loss from business respondent issued a deficiency_notice on date determining that petitioners were liable for federal_income_tax deficiencies of dollar_figure for and dollar_figure for the notice_of_deficiency also determined that petitioners were liable for sec_6662 accuracy-related_penalties for and of dollar_figure and dollar_figure respectively 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax years at issue petitioners’ and joint form sec_1040 u s individual_income_tax_return were prepared by ms lam using turbotax in and she reported expenses related to her real_estate business as well as unrelated losses on a single schedule c for each taxable_year adjustments to this schedule resulted in most of petitioners’ deficiencies and primarily stemmed from the fact that respondent disallowed petitioners’ reported rental losses and recharacterized the trading losses as capital losses the rental losses were disallowed under sec_280a because the property was used for personal_use as her father lived in the rental property rent free the trading losses were allowable only as capital losses and were moved to schedule d capital_gains_and_losses similar adjustments were made for on date petitioners filed a timely petition with this court arguing that they were not liable for the sec_6662 accuracy-related_penalties for and the parties filed a stipulation of settled issues in which petitioners conceded that they were liable for the tax deficiencies determined in respondent’s notices of deficiency for both the and tax years the stipulation left unresolved petitioners’ liability for the sec_6662 penalties sec_280a generally disallows a deduction with respect to a dwelling_unit if it is used by the taxpayer or by a member of the taxpayer’s family as a residence under sec_280a a taxpayer is not treated as using a dwelling_unit as a residence if the unit is rented to a family_member at a fair rental price a trial on the penalty issues was held on date in los angeles california i burden_of_proof opinion under sec_7491 respondent bears the burden of production with respect to petitioners’ liability for the sec_6662 penalties this means that respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty see 116_tc_438 respondent has met the sec_7491 burden of production with respect to the accuracy-related_penalty as explained below the court ultimately finds unavailing petitioners’ argument that they are not liable for the accuracy-related_penalty for and because they acted with reasonable_cause by making consistent mistakes using turbotax to prepare their and joint federal_income_tax returns ii accuracy-related_penalty subsection a of sec_6662 imposes an accuracy-related_penalty of percent of any underpayment that is attributable to causes specified in subsection b respondent asserts that one or both of two causes justify the imposition of the penalty for each year a substantial_understatement_of_income_tax and negligence sec_6662 and the court infers respondent is aware that the deficiency for of less than dollar_figure is too small to serve as the basis on which to impose a penalty for substantial_understatement there is an exception to the sec_6662 penalty when a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 regulations promulgated under sec_6664 further provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs there is a substantial_understatement_of_income_tax for any_tax year where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the tax_year or dollar_figure sec_6662 however the amount of the understatement is reduced to the extent attributable to an item if there is or was substantial_authority for the taxpayer’s treatment thereof or with respect to which the relevant facts were adequately disclosed on the taxpayer’s return or an attached statement and there is a reasonable basis for the taxpayer’s treatment of the item see sec_6662 there is no substantial_authority for the tax positions taken on petitioners’ tax returns petitioners did not adequately disclose on either return or in a statement attached to either return the relevant facts affecting their treatment of any item in question nor is there a reasonable basis for such treatment sec_6662 also imposes a penalty for negligence or disregard of the rules or regulations under this section negligence is any failure to make a reasonable attempt to comply with the provisions of this title sec_6662 under caselaw ‘negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 there is a substantial_understatement_of_income_tax for petitioners’ return for their tax_year petitioners reported no tax_liability on their joint federal_income_tax return on the basis of the stipulations petitioners’ tax_liability for was dollar_figure a dollar_figure understatement the amount of petitioners’ deficiency is insufficient to justify a finding of a substantial_understatement_of_income_tax under sec_6662 however respondent also claims that petitioners were negligent in the preparation of their and federal_income_tax returns and that accordingly the sec_6662 penalty should be imposed for as well at trial respondent argued that petitioners did not seek the help of a tax professional consult the internal_revenue_service irs visit the irs’ web site or otherwise read any instructions for filing a schedule c and thus petitioners did not behave reasonably in filing their and tax returns at trial ms lam repeatedly argued that petitioners consistently filled out their tax returns using turbotax and that she consistently confused capital_gains_and_losses with ordinary_income and expenses although the court concludes the errors in petitioners’ tax preparation were made in good_faith petitioners have not established that they behaved in a manner consistent with that of a prudent person before the trial petitioners stipulated that they did not consult a tax professional or visit the irs’ web site for instructions on filing the schedule c we do not accept petitioners’ misuse of turbotax even if unintentional or accidental as a defense to the penalties on the basis of the facts presented see eg 114_tc_259 but see thompson v commissioner tcmemo_2007_174 where on the entire record the court did find that the taxpayer behaved reasonably in obtaining software to aid in the preparation of his return at trial ms lam did not attempt to show a reasonable_cause for petitioners’ underpayment of taxes instead she analogized her situation to that of the secretary_of_the_treasury timothy geithner citing a wikipedia article ms lam essentially argues that like secretary geithner she used turbotax resulting in mistakes on her taxes in short it was not a flaw in the turbotax software which caused petitioners’ tax deficiencies tax preparation software is only as good as the information one inputs into it bunney v commissioner supra pincite because petitioners have not shown that any of the conceded issues were anything but the result of their own negligence or disregard of regulations they are liable for the sec_6662 penalties id the duty to file an accurate tax_return generally cannot be avoided by shifting responsibility to a tax_return_preparer see eg 63_tc_149 however reliance upon the advice of a tax professional may establish if warranted by the facts and circumstances reasonable_cause and good_faith for the purpose of avoiding a sec_6662 penalty see 469_us_241 courts have frequently held that ‘reasonable cause’ is established when a taxpayer shows that he reasonably relied on the advice of an accountant or attorney such reliance standing alone does not serve as an absolute defense to negligence it is merely a factor to be considered freytag v commissioner supra pincite see also 115_tc_43 affd 299_f3d_221 3d cir however ms lam did not rely on a professional preparer but used turbotax and stipulated to preparing her own returns without a tax professional respondent has satisfied the burden of production with respect to the sec_6662 penalties petitioners’ understatement_of_tax on their return is substantial under sec_6662 because it exceeds dollar_figure and is greater than percent of the amount required to be shown on their return petitioners’ and returns were both filed negligently the burden is therefore on petitioners to prove that they acted with reasonable_cause and in good_faith we find that petitioners failed to carry their burden iii conclusion accordingly the court sustains respondent’s determination that petitioners are liable for the sec_6662 accuracy- related penalties for their and tax years the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
